                                           Case 3:20-cv-04428-CRB Document 8 Filed 12/04/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASPER BAILEY, G60744,                               Case No. 20-cv-04428-CRB (PR)
                                   8                    Petitioner,                           ORDER DISMISSING PETITION FOR
                                                                                              A WRIT OF HABEAS CORPUS AND
                                   9             v.                                           DENYING A CERTIFICATE OF
                                                                                              APPELABILITY
                                  10     C. KOENIG, Warden,
                                                                                              (ECF Nos. 2, 4 & 5)
                                  11                    Respondent.

                                  12                                                     I.
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner incarcerated at the Correctional Training Facility in Soledad,

                                  14   California pursuant to a 2009 criminal judgment from Santa Clara County Superior Court, has

                                  15   filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2254 challenging the state

                                  16   courts’ recent denial of his motion for DNA testing pursuant to California Penal Code § 1405.

                                  17   Petitioner also seeks leave to proceed in forma pauperis (IFP) and appointment of counsel.

                                  18          Based solely on petitioner’s affidavit of poverty, his application for leave to proceed IFP

                                  19   (ECF Nos. 2 & 5) is GRANTED.

                                  20                                                    II.

                                  21          Federal law opens two main avenues to relief on claims related to imprisonment: a petition

                                  22   for a writ of habeas corpus under 28 U.S.C. § 2254, and a complaint for violation of federal civil

                                  23   rights under 42 U.S.C. § 1983. Hill v. McDonough, 547 U.S. 573, 579 (2006). Habeas is the

                                  24   “exclusive remedy” for the prisoner who seeks “immediate or speedier release from confinement.”

                                  25   Skinner v. Switzer, 562 U.S. 521, 525 (2011) (citation and internal quotation marks omitted).

                                  26   Where the prisoner’s claim “would not necessarily spell speedier release, however, suit may be

                                  27   brought under § 1983.” Id. (citation and internal quotation marks omitted). In fact, a § 1983 action

                                  28   is the exclusive remedy for claims by state prisoners that do not “lie at the ‘core of habeas
                                           Case 3:20-cv-04428-CRB Document 8 Filed 12/04/20 Page 2 of 3




                                   1   corpus.’” Nettles v. Grounds, 830 F.3d 922, 931 (9th Cir. 2016) (en banc) (quoting Preiser v.

                                   2   Rodriguez, 411 U.S. 475, 487 (1973)).

                                   3          Here, petitioner challenges the state courts’ recent denial of his motion for DNA testing of

                                   4   “potentially exculpatory evidence” under California Penal Code § 1405. Pet. (ECF No. 1) at 7.

                                   5   But success on petitioner’s challenge would not necessarily lead to his immediate or earlier release

                                   6   from confinement. See Skinner, 562 U.S. at 534 (“Success in . . . suit for DNA testing would not

                                   7   ‘necessarily imply’ the invalidity of [underlying] conviction.”). While the test results petitioner

                                   8   seeks “might prove exculpatory, that outcome is hardly inevitable;” the results “might prove

                                   9   inconclusive or they may further incriminate [him].” Id. Put simply, petitioner’s challenge of the

                                  10   state courts’ denial of his motion for DNA testing does not fall within the “core of habeas corpus”

                                  11   and consequently “must be brought, if at all, under § 1983.” Nettles, 830 F.3d at 934 (citations

                                  12   and internal quotation marks omitted).
Northern District of California
 United States District Court




                                  13                                                    III.

                                  14          For the foregoing reasons, the petition for a writ of habeas corpus under 28 U.S.C. § 2254

                                  15   challenging the state courts’ denial of petitioner’s motion for DNA testing pursuant to California

                                  16   Penal Code § 1405 is DISMISSED without prejudice to bringing a civil rights complaint under 42

                                  17   U.S.C. § 1983,1 and the motion for appointment of counsel (ECF No. 4) is DENIED.

                                  18          Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, a certificate of

                                  19   appealability (COA) under 28 U.S.C. § 2253(c) is DENIED because it cannot be said that “jurists

                                  20   of reason would find it debatable whether the petition states a valid claim of the denial of a

                                  21   constitutional right and that jurists of reason would find it debatable whether the district court was

                                  22
                                              1
                                  23             Petitioner is advised that the Supreme Court has “severely limit[ed] the federal action a
                                       state prisoner may bring for DNA testing.” Skinner, 562 U.S. at 525. In District Attorney’s
                                  24   Office for Third Judicial Dist. v. Osborne, 557 U.S. 52 (2009), the Court rejected the extension of
                                       substantive due process to this area and left slim room for the prisoner to show that the governing
                                  25   state law denies him procedural due process. Skinner, 562 U.S. at 525 (citing Osborne, 557 U.S.
                                       at 71, 72). The Ninth Circuit since has permitted a state prisoner to proceed with a § 1983 action
                                  26   seeking to invalidate California Penal Code § 1405 (or portions thereof) on federal procedural due
                                       process grounds, see Morrison v. Peterson, 809 F.3d 1059, 1069-70 (9th Cir. 2015), but not with a
                                  27   § 1983 action simply seeking relief from the state court’s determination that the prisoner is not
                                       entitled to DNA testing under § 1405, see Cooper v. Ramos, 704 F.3d 772, 775, 777-81 (9th Cir.
                                  28   2012) (finding Rooker-Feldman doctrine bars federal relief from state court’s determination in
                                       DNA proceeding).
                                                                                          2
                                           Case 3:20-cv-04428-CRB Document 8 Filed 12/04/20 Page 3 of 3




                                   1   correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (emphasis added).

                                   2          IT IS SO ORDERED.

                                   3   Dated: December 4, 2020

                                   4                                                  ______________________________________
                                                                                      CHARLES R. BREYER
                                   5                                                  United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
